Citation Nr: 0731137	
Decision Date: 10/03/07    Archive Date: 10/16/07

DOCKET NO.  04-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
lower back disability, to include as secondary to the 
veteran's service-connected bilateral foot disability.

2.  Entitlement to an effective date earlier than July 6, 
2004 for the grant of service connection for a right hand 
disability.

3.  Entitlement to an effective date earlier than July 6, 
2004 for the grant of service connection for a left hand 
disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1980 to 
February 1983.

This appeal comes to the Board of Veterans' Appeals (Board) 
from June 2004 and March 2005 rating decisions.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection 
for a lower back condition was denied by a February 2002 
rating decision, and his appeal of that decision was 
withdrawn in August 2003.  

2.  The evidence submitted since February 2002 fails to raise 
a reasonable possibility of substantiating the veteran's 
claim.

3.  The veteran's claim to reopen a previously denied claim 
of entitlement to service connection for a bilateral hand 
condition was received July 6, 2004.





CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted and the 
veteran's claim of entitlement to service connection for a 
lower back disability is not reopened. 38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.204 (2007).

2.  Criteria for an effective date earlier than July 6, 2004, 
for the grant of service connection for a bilateral hand 
condition have not been met.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

The veteran's claim of entitlement to service connection for 
a lower back condition was denied by a February 2002 rating 
decision.  The veteran perfected his appeal, but then 
withdrew all of his pending claims in August 2003, rendering 
the February 2002 rating decision final.  However, a 
previously denied claim may be reopened by the submission of 
new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

The veteran initially filed a claim in July 2001 indicating 
that his back problems were secondary to his service 
connected feet as he had to alter his gait on account of his 
feet which caused back pain.  

At the time of the 2002 rating decision denying his claim, 
the evidence of record included both service medical records 
and VA treatment records.

The service medical records failed to show any complaints of, 
or treatment for any back pain; and it was noted at the 
veteran's separation physical that his musculoskeletal/spine 
was normal.  The veteran also denied having any back pain on 
a personal medical history survey completed at time of 
separation.  

The VA treatment records show complaints of back pain as 
early as January 1992; and x-rays showing mild spondylosis in 
the veteran's lumbar spine; as well as complaints by the 
veteran that weight bearing on his forefoot exacerbated his 
back pain (September 2001). 

Since February 2002, newly submitted evidence includes Social 
Security Administration (SSA) records, private and VA 
treatment records, a VA examination report, and the veteran's 
testimony at a hearing before the Board.

The SSA records included both private and VA treatment 
records describing treatment of the veteran's back and 
diagnosing the veteran with degenerative changes in his 
lumbar spine with severe limitation in activities of daily 
living.  X-rays in September 2002 also revealed multiple 
cystic structures within the veteran's spinal canal that were 
noted to be most consistent with Tarlov cysts.  The treatment 
records also reveal that the veteran's back pain had 
increased since an automobile accident in 2003, and there 
were some complaints of back spasms.  

The veteran also underwent a VA examination in September 2002 
where the examiner opined that there was no well-grounded 
evidence that the veteran's back problems were due to his 
foot problems.

The veteran also testified before the Board that he believed 
that his back condition was related to his foot condition, 
because as his feet worsened, his back bothered him more.  
The veteran indicated that his back first began to bother him 
around 1996 or 1997, but when asked if any doctor had told 
him that his back pain was related to his feet, the veteran 
indicated that he did not know.  

While the evidence presented by the veteran is new, it is not 
material in that it fails to show that the veteran's back 
disorder was caused by either his military service or by a 
service-connected disability.

The veteran's claim was denied by a February 2002 rating 
decision on the grounds that medical evidence had not shown a 
relationship between his back pain and either his time in 
service or a service connected disability.  While the veteran 
has been given different diagnoses to account for his lower 
back pain, such as Tarlov cysts or degenerative arthritis, 
the fact remains that no medical opinion of record has been 
presented suggesting that it is as likely as not that the 
veteran's lower back disability, however it is diagnosed, is 
related to either his time in service or to a service-
connected disability.  

While the veteran's testimony is presumed to be credible for 
the purposes of determining whether to reopen a claim, the 
veteran is not a medical professional, and therefore he is 
not medically qualified to prove a matter requiring medical 
expertise, such as an opinion as to diagnosis or medical 
causation.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).  As such, while the veteran's testimony about his 
back pain is presumed to be credible, his opinion is 
insufficient to provide the requisite nexus between his lower 
back disability and either his time in service or to a 
service-connected disability.

The veteran has presented treatment records demonstrating the 
presence of a current back disability.  However, his claim 
was previously denied, not because there was no evidence of a 
back disability, but because there was no nexus opinion 
linking his lower back disability to either his time in 
service or to a service-connected disability.  As such, while 
the evidence submitted since 2002, including SSA records, 
testimony, VA and private treatment records, and a VA 
examination report, is new in that it was not previously 
submitted, it is not material, because the evidence fails to 
raise a reasonable possibility of substantiating the 
veteran's claim as it fails to address the reason the 
veteran's claim was previously denied.

As such, the criteria to reopen the veteran's claim have not 
been met, and his claim is therefore denied.

II.  Effective Date

The assignment of an effective date is generally, date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400(o).
When a decision has become final (either by appellate 
decision or failure to timely initiate and perfect an 
appeal), the effective date for an allowed claim is the date 
of receipt of the application to reopen or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(h)(2).

The veteran testified that he believes an effective date 
earlier than July 6, 2004 is warranted for the grant of 
service connection for his bilateral hand disabilities.  The 
veteran asserted that he has suffered because of his hands 
since his time in service, and therefore he believes that he 
should be compensated for his hands back to the date of his 
separation from service.  

The veteran was granted service connection for his hands 
effective July 6, 2004, the day his claim for service 
connection was received.  

The veteran initially filed for service connection for 
calluses of his right hand in July 1983, prior to his 
discharge from service.  This claim was denied in November 
1985, and the veteran again filed a claim in October 1986 
indicating that he wished to be evaluated for his hands.  The 
veteran filed for service connection for his hands for a 
third time in September 2002 which was denied by a November 
2002 rating decision.  The veteran filed a notice of 
disagreement, and then perfected his appeal by filing a 
substantive appeal that was received in July 2003.  However, 
in response to the award of a total disability rating based 
on individual unemployability (TDIU), the veteran's 
representative filed a written statement indicating that the 
veteran agreed to withdraw all of his pending appeals with 
the award.

38 C.F.R. § 20.204 provides that either an appellant or an 
appellant's authorized representative may withdraw an appeal.  
Thus, while the veteran contends that he did not sign the 
withdrawal and it should therefore be given no consideration, 
his representative is authorized to withdraw an appeal and 
the withdrawal was in writing and conformed to the 
requirements to withdraw an appeal.  Therefore, the 
withdrawal will be given full affect.

The filing a withdrawal of an appeal will be deemed a 
withdrawal of the notice of disagreement and, if filed, the 
substantive appeal, as to all issues to which the withdrawal 
applies.  Withdrawal does not preclude filing a new notice of 
disagreement and, after a statement of the case is issued, a 
new substantive appeal, as to any issue withdrawn, provided 
such filings would be timely under these rules if the appeal 
withdrawn had never been filed.  See 38 C.F.R. § 20.204.  

Following the withdrawal, the veteran did not refile his 
claim until July 2004, well after the period expired to file 
a timely notice of disagreement with the November 2002 denial 
of his claim.  As such, the July claim must serve as a claim 
and not as a notice of disagreement with the earlier rating 
decision.
 
As noted above, the assignment of an effective date is 
generally, date of receipt of claim or date entitlement 
arose, whichever is later.  In this case the veteran was 
granted service connection for his hands, effective from the 
day his claim to reopen was received, consistent with the 
legal criteria for assigning an effective date in the context 
of a claim to reopen.  

An earlier effective date is not warranted, because all prior 
or pending claims were voided by being withdrawn, and the 
refiling of a new claim was not within the window of time 
which would enable it to be considered a timely notice of 
disagreement with the November 2002 rating decision that 
denied the veteran's claim.

Accordingly, the veteran's claim of entitlement to an 
effective date earlier than July 2004 for service connection 
for a bilateral hand disability is denied.



III.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by letters 
dated in February 2004 and July 2004, which informed the 
veteran of all four elements required by the Pelegrini II 
Court as stated above with regard to each issue on appeal, as 
well as providing him definitions of new and material in the 
context of reopening a claim.  While the letter in February 
2004, may not have specifically addressed the reason for the 
veteran's denial, it is apparent that the veteran had actual 
knowledge that he needed to submit new evidence and it is 
clear that he knew his previous claim was denied because 
there was no medical opinion of record linking his back 
condition to either his time in service or to a service 
connected disability.  The veteran submitted private 
treatment records addressing treatment of his lower back 
which he indicated was in response to a January 5, 2005 
letter that requested new and material evidence.  This letter 
was in fact a supplemental statement of the case, which 
specifically informed the veteran that his claim was being 
denied because there was no evidence to show a reasonable 
possibility that his back condition was related to either his 
time in military service or to any of his service-connected 
disabilities.  As such, the Board concludes that the veteran 
had actual knowledge of the information he needed to submit.

The veteran was also informed of how disability ratings and 
effective dates were formulated by a letter in March 2006.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  The 
veteran's claim was readjudicated by an October 2006 
supplemental statement of the case following completion of 
notice requirements.

VA and private treatment records have been obtained, as have 
service medical records and Social Security Administration 
records.  Additionally, the veteran testified at a hearing 
before the Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.

ORDER

The veteran's claim of entitlement to service connection for 
a lower back disability is not reopened, and the appeal is 
denied.

Entitlement to an effective date earlier than July 6, 2004 
for the grant of service connection for a left hand 
disability is denied.




Entitlement to an effective date earlier than July 6, 2004 
for the grant of service connection for a right hand 
disability is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


